Citation Nr: 0825274	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to July 
1949, including service in World War II.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the RO that, 
among other things, denied service connection for tinnitus.  


FINDING OF FACT

The veteran's tinnitus is shown as likely as not to have had 
its onset following noise exposure during the veteran's 
period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of VCAA at this 
point is required.  

II.  Service Connection for Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303.  In addition, 
if a condition noted during service is not noted to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Pertinent regulation also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In this case, the veteran has been diagnosed with bilateral 
hearing loss and tinnitus.  The Board also notes that the 
veteran has been service connected for bilateral hearing loss 
as a result of military noise exposure during his service in 
World War II.  Although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
tinnitus is related to a disease or injury in service.  See 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Here, the Board notes that the veteran was afforded a VA 
examination dated in November 2004 in connection with his 
claim.  As part of the examination, the examiner indicated 
that the veteran reported long-standing bilateral hearing 
loss and periodical ringing tinnitus that he sometimes 
noticed in the mornings.  The veteran was noted to be a 
gunner and an electrician during World War II, and hearing 
protection was not available at the time.  After an 
examination in November 2002, the veteran was diagnosed with 
bilateral hearing loss for VA purposes.  The examiner stated 
that the veteran's bilateral hearing loss was at least as 
likely as not the result of events during active military 
service.  He was noted to be a World War II veteran with a 
history of military noise exposure.  The examiner, however, 
stated that the veteran's tinnitus was less likely as not the 
result of events of military noise exposure due its periodic 
nature.  The examiner also explained that tinnitus seen with 
noise-induced hearing loss is usually constant in nature.

In his notice of disagreement and other statements, the 
veteran indicated that his tinnitus was constant, contrary to 
what the examiner had noted in his report.  Specifically, the 
veteran wrote, "I told the examiner that my tinnitus did not 
constantly bother me.  The loudness goes up and down, but I 
always have it.  It's not just continuous at one volume . . . 
The tinnitus has gone with my hearing loss since the war." 

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  In the present 
case, the Board finds the veteran's account of his symptoms 
of tinnitus in service and continuous since service to be 
credible.  The veteran is competent to report his symptoms, 
and continued symptomatology of tinnitus since his service.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 
6 Vet. App. 465, 469 70 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge).  

The Board also notes that the VA examiner declined to find 
that the veteran's tinnitus was linked to service based on 
the veteran's report that he only had periodical ringing 
tinnitus that he sometimes noticed in the mornings.  
Subsequent to this report, however, the veteran submitted 
statements reporting that his tinnitus is constant, but the 
volume goes up and down.  The veteran indicated that he told 
the examiner was that his tinnitus did not constantly bother 
him in that the loudness does up and down.  The veteran 
stated, however, that the tinnitus was always there.  

In this regard, the Board notes that the VA examiner stated 
that tinnitus seen with noise induced hearing loss is usually 
constant in nature.  Once the correct facts of in-service 
symptomatology and continuous post-service symptomatology are 
accepted, the VA examiner's opinion is effectively that the 
veteran's bilateral tinnitus was related to noise exposure in 
service.  

The inaccurate history of only periodic tinnitus may not 
serve as the basis for a medical opinion, as any such opinion 
based on an inaccurate history would be of no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an 
opinion based upon an inaccurate factual premise has no 
probative value).

The Board finds the evidence to be in relative equipoise on 
the question of whether the veteran's tinnitus is the result 
of noise exposure during active service.  Resolving such 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


